        Case 2:20-mc-00593-MRH Document 2 Filed 12/07/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                               )
IN RE: ADMINISTRATIVE ORDER                    )
       CONCERNING THE USE OF                   )
       FACE MASKS/COVERINGS IN                 )    Misc. No. 2:20-mc-593-MRH
       PUBLIC AREAS OF THE                     )
       DISTRICT'S COURTHOUSES                  )
                                               )

                                  ADMINISTRATIVE ORDER
                                  (Updated December 7, 2020)

        WHEREAS, federal, state and local public health authorities have advised, and

continue to advise, public and private agencies to continue to take necessary and appropriate

precautions to reduce the possibility of exposure to novel coronavirus ("COVID-19") and

slow the spread of the disease;

        WHEREAS, the Centers for Disease Control and Prevention (“CDC”) advises that

appropriate masks or face coverings be worn in indoor settings in order to minimize the risk

of personal and community infection by the COVID-19 virus;

        WHEREAS, the Secretary of the Department of Health for the Commonwealth of

Pennsylvania has issued urgent guidance directing the use of face coverings by persons

occupying indoor spaces, including public buildings and indoor workplaces;

        WHEREAS, as a public institution committed to the sound administration of equal

justice under law, the Court is an essential public institution and remains open with limited

staff and others physically present (see, e.g., Administrative Orders entered at 2:20-mc-394-

MRH);

        WHEREAS, in furtherance of the health and safety of the court personnel and all

others entering or doing business in the courthouses of this District, the Court already has in
              Case 2:20-mc-00593-MRH Document 2 Filed 12/07/20 Page 2 of 3




 place certain screening requirements (see Administrative Order entered at 2:20-mc-426-

 MRH); and,

          WHEREAS, this Court will continue to take reasonable and prudent actions to further

 that mission consistent with public health needs and the health needs of its staff, members of

 the public, and others that enter the courthouses of this District.

          NOW, THEREFORE, in order to continue to further public health and safety, the

 health and safety of Court personnel, counsel, litigants, other case participants, vendors,

 contractors, and the general public, and consistent with the CDC and Department of Health

 guidance noted above, t is ORDERED as follows:

         1.       All Court personnel must wear an appropriate mask or face covering when in any

Court facility. Appropriate facial masks/coverings may be temporarily removed by Court

personnel when such personnel are in private work areas with no other persons present or

anticipated to be present in such private work area, provided that at any time another person is

present masks are worn and there is physical distancing from and among occupants of such private

work space of at least six (6) feet between such persons when in the presence of one another. The

use of face coverings/masks at all times in all indoor settings in any Court facility, as recommended

by the CDC, is encouraged.

         2.       Visitors to the Court (including vendors, contractors, litigants, attorneys, and other

members of the public), and all other persons seeking entry to or occupying any Court facility for

any business with the Court or it personnel, shall be required to comply with the provisions of this

Order.

         3.       Any person seeking entry to the Courthouse without an appropriate mask or face

covering shall be delayed by the Court Security Officers, who will inquire as to the office the



                                                   2
            Case 2:20-mc-00593-MRH Document 2 Filed 12/07/20 Page 3 of 3




person is visiting and the purpose of the visit. The Court Security Officers or the visitor will then

contact that office to determine whether the business needs can be handled other than by entry into

the Court facility. The Clerk of this Court is authorized to make available and provide disposable

appropriate masks for use by members of the public who appear without an appropriate mask or

face covering and who are entering a Courthouse for the conduct of Court business.

       4.       For purposes of this Order, an “appropriate mask or face covering” is one that is

worn so as to completely cover the wearer’s mouth and nostrils and does not include a “one way”

or other valve, and does not include a bandana, any single-ply or “knit” fabric item, a “pulled up”

shirt or jacket, a pulled down balaclava or winter knit cap, or a single-ply or “knit” “gaiter”.

       5.       This Order shall remain in effect until amended or vacated by further Order.



                                               /s/ Mark R. Hornak
                                               Mark R. Hornak
                                               Chief United States District Judge

December 7, 2020




                                                 3
